Citation Nr: 1707088	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  88-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He was a member of the National Guard from December 1976 to June 1977, with periods of active duty for training and inactive duty for training.  In addition, as a member of the Army Reserves he was called to active duty from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a June 2007 Board hearing before the undersigned Veterans Law Judge (VLJ) in San Juan, Puerto Rico.  A transcript of the hearing is of record.

The Veteran's claim was remanded by the Board in December 2007, September 2012, July 2014, March 2015 and December 2015.

Also, a December 2015 rating decision adjudicated multiple issues.  A Notice of Disagreement (NOD) was filed as to this rating decision in March 2016.  A May 2016 letter to the Veteran from the agency of original jurisdiction (AOJ) recognized receipt of this NOD.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case.


FINDING OF FACT

An acquired psychiatric disorder preexisted the Veteran's 1991 period of active service and is presumed to have been aggravated by this active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Veterans are entitled to compensation from VA for aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  See 38 C.F.R. § 3.306(b) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See id.

Under 38 U.S.C.A. § 1153 (West 2014), a veteran "bears the burden of showing that his preexisting condition worsened in service" and that "[o]nce the veteran establishes worsening, the burden shifts to [VA] to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  See Horn v. Shinseki, 25 Vet. App. 231 (2012) (citing Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004)).  Stated differently, a "veteran must initially establish only that a preexisting condition worsened during the period of active duty, and at that point the veteran has the benefit of the presumption of aggravation."  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  If VA cannot show by clear and unmistakable evidence that the worsening of the preexisting condition was due to the natural progress of the disease, then "the increase is presumed to have been caused by active duty service."  See id.  

Evidence and Analysis

As noted in the Introduction, the Veteran's active service included a period from January 1991 to March 1991.

The Board notes that pursuant to the presumption of soundness, a veteran is generally presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  See 38 U.S.C.A. § 1111 (West 2014).  The presumption of soundness, however, does not apply when an examination was not conducted prior to a period of active service.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (stating that the "presumption [of soundness] attaches only where there has been an induction examination"); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (stating, with respect to 38 U.S.C.A. § 1111, that "[p]lainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based").  In this case, an examination was not conducted prior to the Veteran's January 1991 to March 1991 period of active service.  Of record is an October 1990 examination report, but this was conducted for enlistment into the Army Reserves and was not an examination conducted prior to his active service that began in January 1991.  As such, the presumption of soundness is not applicable to the Veteran's January 1991 to March 1991 period of active service.    

Evidence of record indicated that the Veteran had an acquired psychiatric disorder that preexisted his period of active service from January 1991 to March 1991.  In this regard, evidence indicated that in the early 1980s the Veteran suffered a work related injury and that he subsequently developed an acquired psychiatric disorder.  An August 1982 Special Medical Report, signed by a psychiatrist, from the Puerto Rico State Insurance Fund stated that the Veteran "suffered a work accident [in November 1980] while he filled the role as [Puerto Rico] Police, injuring the 5th finger of the left hand."  The report referenced medical treatment that the Veteran received for this injury and an operation related to such and stated that "[t]he [Veteran] alleges that after the operation he has developed an emotional condition."  A diagnosis was noted of "depressive neurosis, related."  An October 1982 Special Medical Report, signed by a psychologist, noted a diagnosis of depressive disorder.  A January 1983 Special Medical Report, signed by a psychiatrist, noted a diagnosis of "[d]epressive disorder, reactive to physical injury and deformity."  A November 1983 Medical Certificate, signed by a doctor, from the Puerto Rico Police noted that the Veteran was examined and noted a diagnosis of depressive disorder.  

In September 1985, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation or Pension) and listed "[n]ervous cond[ition] - incurred after military service (for pension purposes)."  A July 1986 VA examination report included a Psychiatric Examination Report completed by a doctor.  The report referenced the Veteran injuring his hand in a work related accident and stated that he "posteriorly developed a psychotic stage" and that since 1982 he "has had on and off episodes of disorganization."  A diagnosis was noted "schizophrenia, paranoid type, in partial remission."  A July 1989 Board decision denied entitlement to service connection for an acquired psychiatric disorder.  

A May 1990 VA treatment record stated that the Veteran was "doing well until one month ago when he developed insomnia and anxiety due to possible loss of function of upper arms."  A diagnosis was noted of "Schizophrenia paranoid type in remission" and "[rule out] panic attack" and it was noted that the Veteran was referred to the psychology clinic.  An August 1990 VA treatment record, completed by a psychologist, noted a diagnosis of "Schiz[ophrenia], Paranoid Type (by history) In Remission."      

As referenced above, of record is an October 1990 examination report that noted the purpose of examination to be for enlistment in the Army Reserves.  Upon clinical evaluation, the Veteran was noted to be psychiatrically normal and he was noted to be qualified for enlistment, with no relevant defects or diagnoses noted.  

The Veteran's active service began on January 15, 1991.  A January 23, 1991 service treatment record (STR) noted that the Veteran "can't sleep because of nightmares of Vietnam (flash back)" and noted and assessment of "[rule out] [posttraumatic stress disorder (PTSD)]."  The Board notes that the Veteran served in Vietnam during his March 1968 to March 1970 period of active service.  See DD 214.  A January 24, 1991 STR consultation sheet referenced the Veteran as having "nightmares about Vietnam last two nights.  Please evaluated for PTSD."  A January 31, 1991 STR consultation report, signed by a psychiatrist, noted a diagnosis of PTSD and stated that the Veteran was "[u]nfit for deployment to Saudi Arabia [secondary] to psychiatric diagnosis that existed prior to enlistment."  A related STR from this psychiatrist stated that the Veteran "served in Vietnam conflict and was diagnosed and treated for PTSD many years ago."  The Board notes that, as outlined above, while the Veteran was diagnosed with an acquired psychiatric disorder prior to this period of active service, the diagnoses provided were not PTSD, but other disorders.  The STR also stated that the Veteran's "activation for the Middle East conflict brought back the symptoms" and that "[t]he predominant symptoms are sleep disturbances (initial insomnia as well as nightmares) and autonomic arousal [with increased] startle response.  He occasionally has intrusive recollections of events."  A February 1, 1991 STR noted that the Veteran was "here for [follow up] on nightmares" and noted an assessment of PTSD.  A VA treatment record dated February 10, 1991 noted a diagnosis of "[rule out] adjustment disorder [with] anxious mood."  The record also noted that the Veteran "[complained of] severe insomnia (difficulty falling asleep; when he falls asleep he has nightmares of war content); restlessness during the day on occasions."  A personnel record noted that the Veteran was "released from active duty, not by reason of physical disability," effective March 6, 1991. 

Following this period of active service, a June 1995 VA treatment record stated "[Veteran] presenting sleeping problems and nightmares since many years, about 1976."  It was noted that "[Veteran] indicates that war nightmares and sleeping problems have become worst since Persian Gulf War in which he was part of the Army Reserve but was evaluated and discharged from service because of nerves problems presenting above symptoms."  A January 1996 VA treatment record, while somewhat difficult to read, referenced that the Veteran was in the National Guard during the Persian Gulf crisis and that he became symptomatic during boot camp with PTSD symptoms.  A February 2015 VA treatment note stated that the Veteran "remembered his experiences in Vietnam and the fact that he was deployed to the Gulf conflict, but then was rejected because he had exacerbation of PTSD symptoms associated to the Vietnam event."    

Evidence of record during the appeal period reflected that the Veteran received regular VA treatment for an acquired psychiatric disorder and multiple VA examinations (in December 2011, Apri 2013 and April 2015) diagnosed depressive disorder.  The most recent December 2015 VA treatment record of record included a problem list that noted depression, anxiety and PTSD.  

Based on the evidence of record, the Board finds that an acquired psychiatric disorder preexisted the Veteran's 1991 period of active service.  This finding is based on the medical evidence of record, to include that discussed above, which included diagnoses of acquired psychiatric disorders prior to this period of active service.  

As referenced above, entitlement to service connection is warranted for a preexisting disability that is aggravated by active service and a preexisting disability will be considered to have been aggravated by active service where there is an increase in disability during such service.  In addition, once evidence establishes that a preexisting disability underwent an increase in severity during service, the presumption of aggravation applies and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease, otherwise the increase is presumed to have been caused by active service and entitlement to service connection is warranted.

During the course of the Veteran's current claim, he was afforded VA examinations in August 2005, December 2011, April 2013 and April 2015 and VA opinions were additionally obtained in September 2014 and February 2016.  The September 2012 Board remand stated, essentially, that the August 2005 and December 2011 VA examinations were inadequate.  The March 2015 Board remand stated that the April 2013 VA examination and September 2014 VA opinion were inadequate.  The December 2015 Board remand stated, essentially, that the April 2015 VA examination and opinion were inadequate and remanded the Veteran's claim for a new VA opinion.  The remand directives included specific requests to the medical professional, with one directive asking the medical professional to address whether a psychiatric disorder was aggravated by the Veteran's 1991 period of active service and if so, whether it was clear and unmistakable that any in-service aggravation was due to the natural progression of the mental disorder.

The provided February 2016 VA opinion is, unfortunately, again inadequate in that it failed to comply with the December 2015 Board remand directives.  In this regard, the opinion stated that "it would be speculative to determine whether 'it is clear and unmistakable that any in-service aggravation was due to the natural progression of the mental disorder'" and that the Veteran's "mental disorder of depression is not related to his military service, but that symptoms developed after his automobile accident in 1980 while working for the [Puerto Rico] police department."  This opinion failed to address the relevant question asked in the December 2015 Board remand directives - specifically, whether a psychiatric disorder was aggravated by the Veteran's 1991 period of active service.  As such, all VA examinations and opinions during the appeal period are inadequate.     

Turning to other evidence of record, as outlined above, an August 1990 VA treatment record noted a diagnosis of schizophrenia and referenced such as being in remission.  This appears to be the last diagnosis of record of an acquired psychiatric disorder prior to the Veteran's January 1991 to March 1991 period of active service.  As noted, an October 1990 examination report for enlistment in the Army Reserves noted upon clinical evaluation that the Veteran was psychiatrically normal.  Subsequently, various evidence, outlined above, during the Veteran's January 1991 to March 1991 period of active service referenced mental health symptoms and contained diagnoses of PTSD.  A January 31, 1991 STR from a psychiatrist stated that the Veteran's "activation for the Middle East conflict brought back the symptoms," in reference to previous mental health symptoms.  In addition, a post service June 1995 VA treatment record referenced the Veteran as having war nightmares and sleeping problems that "have become worst since Persian Gulf War in which he was part of the Army Reserve but was evaluated and discharged from service because of nerves problems presenting above symptoms."  

Upon review, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran's preexisting acquired psychiatric disability increased in disability or was aggravated during service.  As such, resolving reasonable doubt in the Veteran's favor, the presumption of aggravation applies and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Such clear and unmistakable evidence is not of record.  While the Board has previously requested multiple VA opinions with respect to the Veteran's claim and his 1991 period of active service, as noted above, all provided opinions have been deemed inadequate.  Lacking the referenced required clear and unmistakable evidence, the increase of the Veteran's preexisting acquired psychiatric disorder is presumed to have been caused by his 1991 period of active service and entitlement to service connection is accordingly warranted. 










	(CONTINUED ON NEXT PAGE)


In sum, the Board finds that an acquired psychiatric disorder preexisted the Veteran's 1991 period of active service and is presumed to have been aggravated by this active service.  The Board thus concludes that the criteria for entitlement to service connection for an acquired psychiatric disorder have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


